DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
 
Response to Arguments
Applicant's arguments submitted 21 June 2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.
Applicant again asserts that neuronal activity is not equivalent to the input-output behavior of the brain. As before, Applicant presents only the cursory and conclusory statement itself, but provides no explanation, support, or evidence as to how or why “neuronal activity” should be understood to have a different meaning or different scope of interpretation from “input-output behavior of the brain”. The instant disclosure does not define or provide examples of “input-output behavior of the brain”, only mentioning it with a high degree of generality at paragraph [0036]. A reading of the disclosure would suggest that the “neural activity” recited at e.g. [0003] is the same as or equivalent to the brain input-output behavior. Neural activity is further indicated as being the spiking or non-spiking activity/potentiation measurable within the brain through modalities such as EEG, ECog, or iEEG (e.g. paragraphs [0023]-[0024]). Donaldson’086 as previously cited indicates that the neuronal activity used relates to spatial and/or temporal patterns of action potentials detectable by EEG. Thus, unless or until sufficient explanation or evidence is provided to the contrary, the Examiner respectfully disagrees with Applicant’s assertion that there is a meaningful difference between neuronal activity as disclosed in Donaldson’086 and input-output behavior of the brain as claimed, or the function of generating a model based thereon.
Applicant’s comments regarding the control signal have been considered but are moot as the clause as presently amended relies on the combination of Donaldson’086 with secondary prior art as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0281086 A1 to Donaldson (hereinafter Donaldson’086) in view of US 2007/0213786 a1 to Sackellares et al. (hereinafter Sackellares’786).
Regarding claims 1 and 10, Donaldson’086 discloses a system (e.g. Figs. 1, 2; title; abstract) comprising: a plurality of intracranial electrodes configured to be coupled to a brain of a user and configured to obtain a plurality of measurements from the brain of the user (e.g. paragraphs [0194], [0212], [0280]); an interface configured to obtain the plurality of measurements from at least the plurality of intracranial electrodes (e.g. Fig. 1, data interface 121; paragraph [0068]); a first processing device comprising one or more processors configured to generate a plurality of brain state parameters characterizing one or more brain states of the user (e.g. abstract; paragraphs [0003], [0064], [0076], [0143], [0163], [0191]); a second processing device comprising one or more processors configured to generate at least one model of the brain of the user based, at least in part, on the plurality of brain state parameters and the plurality of measurements (e.g. paragraph [0002] - formation and implementation of a data model; [0065], [0150] - build a 3D model of activity ,e.g. neuronal or non-neuronal activities; [0182], [0220]), and wherein the at least one model is configured to model input-output behavior of the brain (ibid.; paragraphs [0076], [0157], [0220], [0225], [0226], [0236]).
Regarding claim 15, Donaldson’086 discloses, mutatis mutandis, a method comprising the functionality of the above described device for receiving intracranial measurements, generating a plurality of brain state parameters, generating at least one model of the brain, and generating a control signal based on the parameters and the model (ibid.).
Further regarding claims 1, 10, and 15, Donaldson’086 further discloses a controller and control drive which utilize the result of the data model to facilitate control based on neuronal activity in an external interface and for providing stimulus signals to the activity sensors (e.g. abstract; paragraphs [0002], [0078], [0084], [0114], [0160]). As now amended, it is understood that the claimed “control signal…to obtain a desired brain state” relates to a therapeutic stimulation control signal for delivering a therapeutic stimulation to the brain in order to obtain the desired brain state (e.g. as disclosed in [0047] of the instant PG-Pub). Donaldson’086 does not expressly disclose that the resultant control signal is provided for therapeutic stimulation in order to obtain a desired brain state. However, in the same field of endeavor, Sackellares’786 discloses a similar closed-loop neural device (e.g. Fig. 1) which further comprises a stimulator/stimulation circuit in the closed-loop system and utilizes model-based control systems (e.g. such as that of Donaldson’086) to identify a current brain state and thereby control a stimulus intervention (i.e. therapeutic stimulation) in a state-dependent manner to improve the provided treatment such as seizure prevention by allowing the system to assess short-term effects of stimulation and use the model-based control to provide feedback to maintain or modify the stimulation intervention (e.g. paragraphs [0013], [0015], [0061]). Model-based control is also stated as being well known for making the controller much easier to build and more accurate and robust (e.g. paragraph [0102]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Donaldson’086, with use of the disclosed modelling in conjunction with closed-loop, state-based stimulation as taught by Sackelares’786, since such a modification would provide the predictable results of improving the delivered stimulation while making the controller easier to build and more accurate and robust.
Regarding claims 2, 3, 11, and 16, Donaldson’086 discloses wherein the plurality of measurements are intracranial measurements (ibid.), and wherein each of the plurality of brain states identifies a pattern of neural activity in the brain, and wherein the pattern is identified based, at least in part, on brain activity at a designated frequency band, and wherein the neural activity is identified based, at least in part, on frequency oscillation and coupling factors (e.g. abstract, [0002] - interpolate response signals spatially, temporally, or both to facilitate determination of a state of neural activity; [0064], [0078], [0083], [0084], [0143] - spatial and/or temporal patterns of action potentials; [0163], [0190], [0191], [0199], [0201], [0235]).
Regarding claims 4 , 12 and 17, Donaldson’086 discloses wherein the plurality of measurements is co-registered with scalp level measurements, and wherein the plurality of brain state parameters and the at least one model are generated based on the intracranial measurements and the scalp level measurements (e.g. paragraph [0212] describing numerous scalp level measurements as being used in combination with intracranial electrodes).
Regarding claims 5 and 14, Donaldson’086 discloses wherein the first processing device is further configured to generate an estimated brain state based, at least in part, on the intracranial measurements (e.g. neuronal activity correlator 132/1832; paragraphs [0125], [0157], [0183], [0187], [0195], [0209]; Fig. 39).
Regarding claims 6, 13, and 18, Donaldson’086 discloses wherein the model comprises a functional model and a structural model of the brain modeling input-output behavior of the brain and structures of the brain respectively (e.g. abstract; paragraphs [0002], [0065], [0150], [0182], [0187]).
Regarding claim 7, Donaldson’086 discloses wherein the controller is further configured to provide the control signal to the brain via the interface and the plurality of electrodes (e.g. Figs. 1, 2, 19, 28; paragraph [0066]-[0068], [0071]).
Regarding claims 8 and 19, Donaldson’086 discloses wherein the control signal is configured to change a current brain state of the user (e.g. abstract; [0190]).
Regarding claims 9 and 20, Donaldson’086 discloses wherein the first and second processing devices are configured to update the at least one model based on a plurality of additional measurements received via the plurality of electrodes (e.g. paragraph [0220], [0236]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2015/0174418 A1 to Tyler et al. and US 2012/0221075 A1 to Bentwich are each considered to disclose a system and/or method which utilizes feedback and modeling of sensed brain signals to control a neural stimulation substantially as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
17 August 2022